DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: OSS is not defined in the claim and therefore line 1 should read “optical shape sensing (OSS)”.  Appropriate correction is required.

Election/Restrictions
Claims 11 – 20 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Younge et al. (U.S. PG Pub. # 2008/0285909 A1).

	In Re claim 1, ‘909 teaches an OSS guiding and monitoring system, comprising: an interventional device including an integration of a OSS sensor (12) and at least one interventional tool (33), wherein the OSS sensor is structurally configured to generate shape sensing data informative of a shape of the OSS sensor as the interventional device is navigated within an anatomical region (par. 0080, 0099); and an OSS guiding and monitoring device including an OSS guiding controller (par. 0077) structurally configured to control a reconstruction of a shape of the interventional device within the anatomical region responsive to a generation of the shape sensing data by the OSS sensor; and an OSS monitoring controller (par. 0118) structurally configured to control a monitoring of a degree of folding (bending) and a degree of twisting (par. 0099) of the interventional device within the anatomical region including the OSS monitoring controller generating at least one of a pushability metric (compression or bending or rotation) and a torquability (par. 0097) metric responsive to a generation of the shape sensing data by the OSS sensor between a proximal device node and a distal device node (sensors such as gratings along the fiber), wherein the pushability metric quantifies an estimated degree of folding (since determines position amount of bend, including folding is determined in a 3D shape, figs. 38 and 38) of the interventional device between a proximal device node and a distal device node of the interventional device, and wherein the torquability metric quantifies an 

	In Re claim 2, ’909 teaches wherein the OSS monitoring controller is further structurally configured to designate a proximal OSS node and a distal OSS node of the OSS sensor (gratings spaced along the fiber); and wherein the OSS monitoring controller controls the monitoring of the at least one of the degree of folding and the degree of twisting of the interventional device within the anatomical region relative to the proximal OSS node and the distal OSS node (par. 0107).

	In Re claim 6, ‘909 teaches wherein, as indicated by the shape sensing data, the OSS monitoring controller is further structurally configured to derive the pushability metric (bending or twisting) from an advancement of a proximal device node of the interventional device extraneous to the anatomical region relative to any translation of a distal device node of the interventional device (par. 0115, 0119 – 0121).

	In Re claim 7, ‘909 teaches wherein, as indicated by the shape sensing data, the OSS monitoring controller is further structurally configured to derive the torquability metric (tension or compression, par. 0097) from a curvature of the interventional device between the proximal device node and the distal device node of the interventional device as the interventional device is navigated within the anatomical region (par. 0115).



	In Re claim 9, ‘909 teaches wherein, as indicated by the shape sensing data, the OSS monitoring controller is further structurally configured to derive the torquability metric from any rotation (bending axially or non-axially) of the proximal device node of the interventional device extraneous to the anatomical region (par. 0099) relative to any rotation of the distal device node of the interventional device within the anatomical region.

In Re claim 10, ‘909 teasches wherein, as indicated by the shape sensing data, the OSS monitoring controller is further structurally configured to derive the torquability metric from any rotation (non-axial rotation is bending) of the distal device node of the interventional device as the interventional device is navigated within the anatomical region (par. 0103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Younge et al. (U.S. PG Pub. # 2008/0285909 A1) in view of Duindam et al. (U.S. PG Pub. # 2013/0204124 A1).

	In Re claims 3 – 5, ‘909 teaches the system of claim 1 but is silent to the claimed thresholds or conditional warnings. 
	‘124 teaches detecting thresholds that allows for detecting of excess deformation (folding or buckling) of the needle (110) and sends a warning to the user including visual or audible or tactile (par. 0061 – 0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of ‘124 to modify the system of ‘909 to include threshold and warnings to the controller as claimed so as to ensure minimal damage to tissue during exploration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874